Citation Nr: 0306896	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-16 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
bilateral varicose veins, prior to January 12, 1998. 

2.  Entitlement to a rating higher than 20 percent for 
varicose veins of the left leg on and after January 12, 1998. 

3.  Entitlement to a rating higher than 20 percent for 
varicose veins of the right leg on and after January 12, 
1998.

4.  Entitlement to an increased (compensable) rating for a 
service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.  He has been represented throughout his appeal 
by the Disabled American Veterans (DAV).  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2000 rating 
decision by the RO in New York, New York, which denied the 
veteran's claims for compensable ratings for his service-
connected varicose veins of the right lower extremity, 
varicose veins of the left lower extremity, and a left 
varicocele.  A notice of disagreement (NOD) with that 
determination was received in February 2000.  An April 2000 
RO decision increased the rating for the bilateral varicose 
veins from 0 percent to 30 percent, effective June 30, 1997; 
but the RO confirmed the noncompensable rating assigned for 
the left varicocele.  A statement of the case (SOC) then was 
issued in June 2000, and a substantive appeal (VA Form 9) was 
received in August 2000.

The veteran underwent a VA compensation examination in June 
2002.  And in August 2002, the RO denied his request for a 
rating higher than 30 percent for his bilateral varicose 
veins prior to January 12, 1998, the date the regulation 
changed for rating the severity of this condition.  However, 
the RO assigned separate 20 percent ratings for the 
varicosities on each lower extremity-right and left, 
effective January 12, 1998, but continued to deny a 
compensable rating for the left varicocele.  The RO later 
issued a supplemental statement of the case (SSOC) 
in December 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed an NOD as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating-but less than the 
maximum available benefit-does not abrogate the pending 
appeal unless the veteran indicates that he is satisfied with 
the higher rating he received.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  Consequently, since in this particular 
case the veteran has not withdrawn his claims for ratings 
higher than he received for his varicose veins, pursuant to 
the procedure in 38 C.F.R. § 20.204, these issues remain 
actively in appellate status, as does his claim for a 
compensable rating for the left varicocele.

The Board further notes that in a statement in support of 
claim (VA Form 21-4138), received in August 2000, the veteran 
requested a hearing before a local RO hearing officer.  A 
hearing then was scheduled for November 2000, and the RO 
notified the veteran of the date, time, and location of it.  
But on the scheduled date of the hearing, the veteran 
submitted a statement requesting that his hearing be 
postponed.  So the RO rescheduled his hearing for December 
17, 2002, and again notified him of the date, time, and 
location of it.  He subsequently withdrew his request for a 
hearing, though, in a statement received in December 2002.  
Accordingly, as he requested, the Board will render its 
decision on the basis of the evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins were primarily manifested by subjective 
complaints of pain and objective findings of bilateral 
palpable tortuous varicosities below the knees, with a few 
varicosities above the right knee; there was no evidence of 
associated edema, ulceration, marked distortion or 
sacculation.

3.  Since January 12, 1998, the veteran's left leg varicose 
veins have been manifested primarily by subjective complaints 
of pain and numbness in his feet, with objective evidence of 
extensive above and below the knee tortuous veins with ankle 
stasis dermatitis; there is no evidence of ulceration, 
eczema, or associated edema.  

4.  Since January 12, 1998, the veteran's right leg varicose 
veins have been manifested primarily by subjective complaints 
of pain and numbness in his feet, with objective evidence of 
extensive tortuous varicose veins in the right leg with ankle 
stasis dermatitis; there is no evidence of ulceration, 
eczema, or associated edema.  

5.  The "new," revised rating criteria for determining the 
severity of the veteran's varicose veins (which became 
effective on January 12, 1998) are more favorable to him than 
the "old," former criteria (which were in effect prior to 
January 12, 1998).

6.  The veteran's service-connected left varicocele is not 
manifested by complete testicular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
higher than 30 percent for the bilateral varicose veins prior 
to January 12, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

2.  The criteria have not been met for a disability rating 
higher than 20 percent for the varicose veins of the left leg 
as of January 12, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).  

3.  The criteria have not been met for a disability rating 
higher than 20 percent for the varicose veins of the right 
leg as of January 12, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 
4.104, Diagnostic Code 7120 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  

4.  The criteria have not been met for a compensable rating 
for the left varicocele.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115b, Diagnostic Codes 7599-7523 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  It provides new 
statutory and regulatory requirements regarding notice to a 
claimant and his or her representative and specified duties 
to assist in the development of the claims at issue.

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  

In this particular case, however, VA has completed all of the 
preliminary notice and development required by the VCAA.  
Specifically, the February 2000 rating decision appealed, the 
subsequent April 2000 rating decision, the June 2000 
statement of the case (SOC), the additional rating decision 
in August 2002, and the December 2002 supplemental statement 
of the case (SSOC)-especially when considered collectively, 
satisfied the requirement of § 5103(a) of the new statute in 
that they clearly notified the veteran of the type of 
evidence needed to substantiate his claims and prevail.  They 
also apprised him of the governing laws and regulations.

Also, in a November 2002 letter-specifically addressing the 
VCAA, the RO again advised the veteran of the type of 
evidence needed to substantiate his claims and prevail.  And 
aside from that, the RO informed him of what evidence he was 
responsible for obtaining, himself, and what evidence VA 
would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA assistance also entails providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran, however, underwent VA examinations in 
January 2000 and June 2002 to obtain medical opinions 
concerning the severity of his varicosities and left 
varicocele.  And the reports of those examinations have been 
obtained and considered by the Board, and they address all of 
the applicable rating criteria, both new and old in the case 
of the varicosities.

In the circumstances of this case, then, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Thus, further 
development and expending of VA's resources is not warranted.




II.  Governing Laws, Regulations, and Legal Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A.  Increased rating for bilateral varicose veins

The service medical records indicate that, on his discharge 
examination in November 1946, the veteran was found to have 
mild bilateral varicose veins that existed prior to service 
(EPTS), which were asymptomatic and nondisabling; he was also 
determined to have a mild left varicocele, which also EPTS, 
and which also was asymptomatic and nondisabling.

A rating action of February 1947 granted service connection 
for bilateral, mild varicose veins, evaluated as 
noncompensably disabling.  The record is devoid of any 
treatment reports during the period from 1947 through 1997.  

In June 1997, the veteran submitted his current claim for an 
increased evaluation for his service-connected bilateral 
varicose veins.  In conjunction with his claim, the veteran 
was afforded a VA compensation examination in January 2000, 
which revealed bilateral palpable tortuous varicosities 
anterior and posterior from the knees to the feet.  There 
were a few varicosities above the right knee.  There were no 
ulcerations, no dermatitis and no edema.  The pertinent 
diagnosis was bilateral varicose veins, right above and below 
the knee and left below the knee.  

Based upon the above clinical findings, an April 2000 rating 
action increased the evaluation for bilateral varicose veins 
from 0 percent to 30 percent, effective June 30, 1997.  

VA treatment reports dating from January 2000 to June 2002 
show that the veteran continued to receive clinical attention 
and treatment for complaints of bilateral leg pain and 
intermittent numbness in both feet, relieved by elevating the 
legs and resting.  A Doppler study was performed in January 
2001; pressure indices were within normal limits bilaterally, 
but plethysmorgraphic waveforms showed mild abnormality at 
the ankle level.  It was noted that those findings were 
suggestive of minimal arterial insufficiency of the lower 
extremities.  

During a June 2002 VA vascular examination, the veteran 
stated that varicose veins were diagnosed in service, but he 
never had surgery or injections.  He complained of bilateral 
leg pain and numbness of feet; resting and elevating legs 
relieved pain and numbness.  The veteran also complained of 
bilateral calf pain at 4 to 5 blocks.  He stated that he was 
unable to tolerate compression hosiery; he felt the hosiery 
was cutting off his circulation.  Examination revealed 
bilateral extensive above and below knee tortuous veins.  The 
examination further showed bilateral ankle stasis dermatitis.  
No ulceration, no eczema, and no edema were noted.  Absent 
dorsalis pedis and posterior tibial pulses bilaterally.  
Lower extremity arterial Doppler was reported to be normal.  
The pertinent diagnosis was bilateral above and below knee 
varicose veins with bilateral ankle stasis dermatitis.  

Based on the evidence as outlined above, in August 2002, the 
RO assigned separate 20 percent ratings for each lower 
extremity-right and left, under Diagnostic Code 7120, based 
on the new criteria that became effective on January 12, 
1998.  Accordingly, January 12, 1998, was assigned as the 
effective date of the award.  The RO also noted that under 
the old criteria, the 30 percent combined rating continued to 
be appropriate for the bilateral varicosities effective June 
30, 1997.  The veteran continued with his appeal, requesting 
a combined rating higher than 30 percent prior to January 12, 
1998, and separate ratings higher than 20 percent as of that 
date.


Analysis

The first point worth mentioning is that VA amended the 
rating criteria for evaluating cardiovascular disorders 
during the pendency of the veteran's appeal.  See 62 Fed. 
Reg. 65,207 (1997) (codified at 38 C.F.R. part 4) (amending 
the criteria for cardiovascular disorders effective January 
12, 1998).  Generally, when the governing law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (Apr. 
10, 2000).



The RO applied both versions of the regulations, new and old, 
in its SSOC issued in December 2002.  See Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  So the Board also may consider 
each version of the regulation without fear of the veteran 
being prejudiced by such consideration because he already has 
been apprised of the change in law and given an opportunity 
following his receipt of the SSOC to submit additional 
evidence and/or argument in response.  See Bernard, 
4 Vet. App. at 392-94.

The severity of a varicose veins disability is determined by 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Under the previous version of Code 7120, a 30 percent rating 
was assigned when the bilateral varicose veins 
were moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1-2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, but no involvement 
of the deep circulation.  A 50 percent rating was warranted 
for severe bilateral varicose veins, involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging over 2 cm. in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of the deep circulations.  
Finally, a 60 percent rating was assigned when there was 
pronounced bilateral varicose veins, a severe condition with 
secondary involvement of the deep circulations, as 
demonstrated by Trendelenburg's and Perth's tests, 
with ulceration and pigmentation.  A note in the regulation 
indicated that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
were rated as moderately severe.  38 C.F.R. § 4.104, Code 
7120 (1997).

According to the amended version of Diagnostic Code 7120, a 
20 percent rating is warranted when there is persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema and 
persistent ulceration.  A 100 percent rating is warranted 
when the condition is manifested by massive board-like edema 
with constant pain at rest, provided that the symptoms are 
due to the effects of varicose veins.  A note under the 
rating criteria specifies that these evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated 
separately.  38 C.F.R. § 4.104, Code 7120 (2002).  See, too, 
38 C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral 
factor).

For the period prior to January 12, 1998, the RO assigned a 
30 percent rating for the bilateral varicose veins.  But as 
of January 12, 1998, the effective date of the change to the 
new regulation, the veteran's bilateral varicose veins began 
to be rated separately at the 20-percent level for each leg.

Both before and since January 12, 1998, the veteran's primary 
complaints have been of leg pain with intermittent numbness 
in his feet.

Although the January 2000 VA examination was conducted after 
January 12, 1998, it provides the most accurate picture of 
the severity of the veteran's condition prior to that date.  
At that time, the objective evidence noted bilateral palpable 
tortuous varicosities on the anterior and posterior from his 
knees to his feet, with a few varicosities above his right 
knee.  There was no evidence indicating his varicose veins 
had ever ranged over 2 centimeters in diameter.  There also 
was no evidence of ulcerations, dermatitis or edema.  The 
medical evidence showed that his varicose veins did not 
involve the saphenous venous system.  This evidence, then, 
fails to depict a disability picture that more nearly 
approximates the criteria for a rating greater than 30 
percent under Code 7120 prior to January 12, 1998, since 
there were no objective clinical indications of marked 
distortion or sacculation, edema or ulceration.  38 C.F.R. 
§ 4.7.  Thus, the old rating criteria of Code 7120 could not 
serve as the basis for awarding more than a combined 30 
percent evaluation prior to January 12, 1998.  Neither can 
the results of that VA examination support more than a 
combined 40 percent rating for the disability on and after 
January 12, 1998.  (The separate 20 percent ratings for each 
leg combine to yield a 36 percent total rating for the two 
lower extremities as a whole, which, after inclusion of the 
bilateral factor, then rounds upward to 40 percent.  
38 C.F.R. § 4.25 (2002).)

The results of the more recent VA examination in June 2002 
also do not support assigning higher ratings for the 
varicosities.  During that evaluation, the veteran continued 
to complain of bilateral leg pain and numbness in both feet; 
he also complained of bilateral calf pain with an inability 
to tolerate compression hosiery.  The objective clinical 
findings confirmed that he had bilateral extensive above and 
below knee tortuous veins, with bilateral ankle stasis 
dermatitis.  But there were no signs of ulceration, eczema or 
edema.  The examination did not provide measurements for the 
large tortuous veins.  It was noted, though, that dorsalis 
pedis and posterior tibial pulses were absent, bilaterally, 
and the lower extremity arterial Doppler was normal.

As previously noted, the new criteria are only applicable to 
the period after their effective date-January 12, 1998.  And 
while the above clinical findings clearly show objective 
manifestations of bilateral ankle stasis dermatitis, this 
only entitles the veteran, at most, to the separate 20 
percent ratings that he already has for each leg under the 
revised Code 7120.  He cannot receive ratings higher than 20 
percent because there are no objective indications of 
persistent edema, stasis pigmentation, eczema, or ulceration.  
He also does not have deep venous insufficiency, 
arterial insufficiency, or persistent edema or subcutaneous 
induration to support a 40 percent or more rating under the 
criteria of Code 7120 that were in effect prior to or as of 
January 12, 1998.

In sum, there was no time prior to January 12, 1998, when the 
veteran met the requirements for a rating higher than 30 
percent for his bilateral varicose veins under the old 
criteria.  And similarly, there also has not been any period 
since January 12, 1998, when he has met the criteria for more 
than a 20 percent rating for each leg under the new criteria.  
Furthermore, the medical evidence concerning this 
determinative issue is not in relative equipoise (meaning 
about evenly balanced for and against his claims); rather, 
the preponderance of the evidence is unfavorable.  Thus, the 
benefit-of-the-doubt rule cannot be applied.  
38 U.S.C.A. § 5107; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


C.  A compensable rating for the left varicocele

The veteran's November 1946 separation examination noted a 
mild varicocele on the left, which was nonsymptomatic and 
nondisabling.  A rating action in February 1947 established 
service connection for left varicocele, mild; and a 
noncompensable evaluation was assigned.  The record is devoid 
of any medical records from 1947 until 1997, at which time 
the veteran filed his initial claim for service connection 
for a left varicocele.  

During a January 2000 VA examination, the veteran complained 
of occasional left scrotal discomfort.  He also complained of 
tiredness and occasional weight change.  He also reported 
nocturia, but no hematuria, dysuria or incontinence.  He 
noted a low sperm count and an inability to have children.  
The examiner found bilateral large varicoceles, left more 
than right.  The testicles were normal in size and 
consistency bilaterally.  The pertinent diagnosis was 
bilateral varicoceles.  

VA outpatient treatment reports from January 2000 to June 
2002 show treatment primarily for bilateral varicose veins.  
During a clinical visit in June 2002, the veteran complained 
of intermittent scrotal pain with erections; he also reported 
occasional pain with no erections.  He also complained of 
nocturia and frequency, but he denied any hesitancy, dysuria, 
gross hematuria and urinary incontinence.  Examination 
revealed descended testes without masses or irregularities.  
The diagnosis was moderate-large left varicocele, with 
minimal discomfort.  

Currently, the veteran's service-connected left varicocele is 
evaluated as noncompensable (i.e., 0 percent disabling) under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 (2002).  Under 
Diagnostic Code 7523, complete atrophy of testes, a 
noncompensable rating is warranted where one testicle is 
completely atrophied; if both testes are completely 
atrophied, a 20 percent rating will be assigned.



Based on the pertinent medical evidence of record, the Board 
finds that a compensable rating for the veteran's service-
connected left varicocele is not warranted.  He has not lost 
function of his left testicle.  There also are no 
objective clinical indications that he has complete atrophy 
of both testicles or any functional impairment.  Thus, the 
criteria for a compensable rating have not been met.  38 
C.F.R. § 4.115b, Diagnostic Code 7523 (2002).

The overall disability picture in this case also is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards and warrant a 
referral of this case for possible additional compensation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's service-connected disability has resulted 
in frequent hospitalizations or caused marked interference in 
his employment (i.e., beyond that contemplated by his current 
rating).  Therefore, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

ORDER

The claim for a disability rating greater than 30 percent for 
the bilateral varicose veins prior to January 12, 1998, is 
denied.  

The claim for a disability rating greater than 20 percent for 
the left leg varicose veins as of January 12, 1998, is 
denied.  

The claim for a disability rating greater than 20 percent for 
right leg varicose veins as of January 12, 1998, is denied.  

The claim for a compensable rating for the left varicocele is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

